Citation Nr: 0335160	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  94-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a temporary total disability rating for 
hospitalization from November 5, to December 14, 1992.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972, on active duty for training from March 14 to 
29, 1986 and from May 30 to June 13, 1987.  Other military 
service, reported by the veteran, has not been verified.  

This matter comes on appeal from rating decisions of the San 
Juan, Puerto Rico, Department of Veterans' Affairs (VA), 
Regional Office (RO), which denied service connection for an 
acquired psychiatric disorder to include PTSD, and also 
denied a temporary total disability rating based on 
hospitalization from November to December 1992.  

In April 2000, the Board remanded the issues for further 
development.  


REMAND

Additional development is necessary to meet VA's duty to 
assist in this claim.  

The veteran and his representative assert, in essence, that 
service connection is warranted for an acquired psychiatric 
disorder to include PTSD based on service incurrence.  He 
also maintains that he warrants a temporary total disability 
rating for hospitalization from November 5 to 
December 14, 1992, for hospitalization and treatment for a 
service-connected disability.  

In September 1995, in a VA Form 21-4138, submitted in support 
of the veteran's claim, the veteran claimed that he had a 
psychiatric disability that was secondary to his service-
connected back condition.  He claimed secondary service 
connection in addition to service connection for a 
psychiatric disability on a primary basis.  The RO has not 
addressed secondary service connection.  Disability resulting 
from the aggravation of a non-service connected condition by 
a service connected condition is compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  Since 
the veteran is service-connected for a back disability, he 
should be provided an examination for an opinion as to the 
etiology of his acquired psychiatric disability, if any, 
since VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)).  

Additionally, the veteran makes a claim for entitlement to 
service connection for PTSD.  Although there is evidence 
associated with the claims folder indicating that the veteran 
had active service from February 1970 to February 1972, there 
is no evidence of record indicating that the veteran served 
in Vietnam during that period of time.  A copy of the 
veteran's personnel records for that time period to include 
his DD 214 would be helpful in the instant claim.  

In a September 1995 medical statement associated with the 
claims folder, Rafael Baez, MD, indicated that he had treated 
the veteran since May 1991.  Only that statement is 
associated with the claims folder.  In March 2000, the 
veteran requested that his VA examiner make a referral for 
his treatment by another psychiatrist as Dr. Baez was now 
retired.  Although Dr. Baez has now retired, his records, if 
still available, would be helpful in this claim.  He 
diagnosed the veteran with PTSD, and his records may be 
helpful in determining how he arrived at that diagnosis.  
Therefore, the RO should attempt to get Dr. Baez's records 
from May 1991 to March 2000.  

In a VA hospital discharge report of November 1992 to 
December 1992, it shows that the veteran was referred during 
this period to rehabilitative medicine services for his 
service-connected back disability.  Although a request for 
records has previously been made, it is important that the RO 
attempt to obtain the veteran's hospital records, to include 
nursing and clinical reports, in order to determine whether 
the veteran was treated for the requisite period of time for 
a service-connected disability during his period of 
hospitalization.  

Based on the foregoing, this case is REMANDED for the 
following:

1.  After obtaining an appropriate 
release of information, the RO should 
contact Dr. Baez and obtain copies of the 
veteran's psychiatric medical records and 
associate those records with the claims 
folder.  

2.  The RO should contact the appropriate 
agency and obtain a legible copy of the 
veteran's 201 personnel file, to include 
his DD 214 for his active duty period 
from February 1970 to February 1972.  

3.  The veteran should undergo a VA 
psychiatric examination to determine the 
diagnoses of any current acquired 
psychiatric disorders present.  Send the 
claims folder and a copy of this remand 
to the examiner for review.  The examiner 
should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that that the veteran has an acquired 
psychiatric disorder as a result of his 
active duty service, or as a result of 
his active duty for training during his 
National Guard service, or if his 
service-connected back disability either 
aggravates or caused his acquired 
psychiatric disorder.  A rationale should 
be provided for any opinion given.  

4.  The RO should obtain legible copies 
of the veteran's VA clinical hospital 
records, nursing reports, and any 
clinical records from rehabilitative 
medicine service during the period from 
November 5, 1992 to December 14, 1992, 
and associate those records with the 
claims folder.  

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




